  Case 18-02414            Doc 33    Filed 03/14/19 Entered 03/14/19 08:18:08        Desc Main
                                       Document     Page 1 of 8
                                 UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF ILLINOIS
                                         EASTERN DIVISION

  In re:                                          §    Case No. 18-02414
                                                  §
  DYANNA JOI THOMAS                               §
                                                  §
                                                  §
                      Debtor(s)                   §

           CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION REPORT
           CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                      AND APPLICATION TO BE DISCHARGED (TDR)

          David P. Leibowitz, chapter 7 trustee, submits this Final Account, Certification that the
  Estate has been Fully Administered and Application to be Discharged.

       1)       All funds on hand have been distributed in accordance with the Trustee’s Final
Report and, if applicable, any order of the Court modifying the Final Report. The case is fully
administered and all assets and funds which have come under the trustee’s control in this case
have been properly accounted for as provided by law. The trustee hereby requests to be
discharged from further duties as a trustee.

       2)      A summary of assets abandoned, assets exempt, total distributions to claimants,
claims discharged without payment, and expenses of administration is provided below:



Assets Abandoned:             $122,000.00             Assets Exempt:        $32,800.00
(without deducting any secured claims)



Total Distributions to                                Claims Discharged
Claimants:                        $2,247.33           Without Payment:      $85,263.73

Total Expenses of
Administration:                   $793.67


        3)      Total gross receipts of $3,041.00 (see Exhibit 1), minus funds paid to the
debtor(s) and third parties of $0.00 (see Exhibit 2), yielded net receipts of $3,041.00 from the
liquidation of the property of the estate, which was distributed as follows:




UST Form 101-7-TDR (10/1/2010)
  Case 18-02414            Doc 33    Filed 03/14/19 Entered 03/14/19 08:18:08            Desc Main
                                       Document     Page 2 of 8



                                   CLAIMS           CLAIMS            CLAIMS              CLAIMS
                                 SCHEDULED         ASSERTED          ALLOWED               PAID
  Secured Claims
  (from Exhibit 3)                      $0.00             $0.00               $0.00              $0.00
  Priority Claims:
      Chapter 7
      Admin. Fees and                     NA           $793.67             $793.67            $793.67
      Charges
       (from Exhibit 4)
      Prior Chapter
      Admin. Fees and                     NA              $0.00               $0.00              $0.00
      Charges (from
      Exhibit 5)
      Priority
      Unsecured                         $0.00             $0.00               $0.00              $0.00
      Claims
      (From Exhibit 6)
  General Unsecured
  Claims (from                     $84,507.00        $68,477.06         $68,477.06           $2,247.33
  Exhibit 7)
           Total
     Disbursements                 $84,507.00        $69,270.73         $69,270.73           $3,041.00

        4). This case was originally filed under chapter 7 on 01/29/2018. The case was pending
  for 12 months.

       5). All estate bank statements, deposit slips, and canceled checks have been submitted to
  the United States Trustee.

        6). An individual estate property record and report showing the final accounting of the
  assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for
  each estate bank account, showing the final accounting of the receipts and disbursements of
  estate funds is attached as Exhibit 9.

       Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
  foregoing report is true and correct.

         Dated: 01/12/2019                            By: /s/ David P. Leibowitz
                                                      /Da Trustee
                                                      vid
                                                      P.
                                                      Lei
                                                      bo
                                                      wit
  STATEMENT: This Uniform Form is associated with an open
                                                      z bankruptcy case, therefore, Paperwork Reduction
  Act exemption 5 C.F.R. § 1320.4(a)(2) applies.



UST Form 101-7-TDR (10/1/2010)
  Case 18-02414            Doc 33        Filed 03/14/19 Entered 03/14/19 08:18:08                   Desc Main
                                           Document     Page 3 of 8
                                                 EXHIBITS TO
                                                FINAL ACCOUNT

 EXHIBIT 1 – GROSS RECEIPTS

                        DESCRIPTION                                     UNIFORM                          AMOUNT
                                                                       TRAN. CODE                       RECEIVED
2017 Federal Income Tax Refund                                            1224-000                          $3,041.00
TOTAL GROSS RECEIPTS                                                                                        $3,041.00

 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.

 EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES
 NONE


 EXHIBIT 3 – SECURED CLAIMS
 NONE


 EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

         PAYEE             UNIFORM               CLAIMS              CLAIMS            CLAIMS               CLAIMS
                          TRAN. CODE          SCHEDULED            ASSERTED          ALLOWED                  PAID
David P. Leibowitz,           2100-000                    NA            $760.25           $760.25            $760.25
Trustee
David P. Leibowitz,           2200-000                    NA             $22.37            $22.37             $22.37
Trustee
Green Bank                    2600-000                    NA             $11.05            $11.05             $11.05
TOTAL CHAPTER 7 ADMIN. FEES AND                           NA            $793.67           $793.67            $793.67
CHARGES


 EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES
 NONE


 EXHIBIT 6 – PRIORITY UNSECURED CLAIMS
 NONE


 EXHIBIT 7 – GENERAL UNSECURED CLAIMS

 CLAIM           CLAIMANT           UNIFORM              CLAIMS             CLAIMS             CLAIMS        CLAIM
NUMBER                             TRAN. CODE         SCHEDULED           ASSERTED           ALLOWED         S PAID
     1        Discover Bank          7100-900             $17,853.00        $17,853.72         $17,853.72    $585.94
     2        Capital One Bank       7100-900              $2,531.00         $2,531.95          $2,531.95     $83.10
              (USA), N.A.
     3        Nissan-Infinity        7100-000             $10,282.00        $10,282.42         $10,282.42    $337.46
              LT
     4        Navient                7100-000             $30,202.00        $30,643.48         $30,643.48    $1,005.6
              Solutions, LLC                                                                                        8
              on behalf of
     5        PYOD, LLC its          7100-000              $1,635.00         $1,635.39          $1,635.39     $53.67
UST Form 101-7-TDR (10/1/2010)
  Case 18-02414             Doc 33   Filed 03/14/19 Entered 03/14/19 08:18:08     Desc Main
                                       Document     Page 4 of 8

              successors and
              assigns as
              assignee
     6        PYOD, LLC its          7100-900          $0.00     $950.70         $950.70     $31.20
              successors and
              assigns as
              assignee
     7        American First         7100-000      $1,630.00    $1,630.00       $1,630.00    $53.49
              Finance
     8        Quantum3 Group         7100-900          $0.00    $1,505.07       $1,505.07    $49.39
              LLC as agent for
     9        Quantum3 Group         7100-900       $922.00      $980.25         $980.25     $32.17
              LLC as agent for
     10       Quantum3 Group         7100-900       $418.00      $464.08         $464.08     $15.23
              LLC as agent for
              Chase                  7100-000      $1,263.00        $0.00          $0.00      $0.00
              Cardmember
              Services
              Citicards / CBNA       7100-000       $950.00         $0.00          $0.00      $0.00
              City of Chicago        7100-000       $548.00         $0.00          $0.00      $0.00
              ComEd                  7100-000       $739.00         $0.00          $0.00      $0.00
              Comenity Bank /        7100-000      $1,434.00        $0.00          $0.00      $0.00
              Express
              Discover Bank -        7100-000      $4,969.00        $0.00          $0.00      $0.00
              Student
              Good Year /            7100-000       $264.00         $0.00          $0.00      $0.00
              CBNA
              Illinois Tollway       7100-000      $1,000.00        $0.00          $0.00      $0.00
              Kahuna Payment         7100-000      $3,391.00        $0.00          $0.00      $0.00
              Solutions
              Merchants Credit       7100-000       $785.00         $0.00          $0.00      $0.00
              Guide Co.
              Palos Hospital         7100-000       $300.00         $0.00          $0.00      $0.00
              Tempoe LLC             7100-000      $3,391.00        $0.00          $0.00      $0.00
TOTAL GENERAL UNSECURED CLAIMS                    $84,507.00   $68,477.06   $68,477.06      $2,247.3
                                                                                                   3




UST Form 101-7-TDR (10/1/2010)
                                            Case 18-02414                Doc 33    Filed 03/14/19
                                                                                              FORM 1Entered 03/14/19 08:18:08                                        Desc Main
                                                                                      Document     Page
                                                                          INDIVIDUAL ESTATE PROPERTY     5 ofAND
                                                                                                     RECORD   8 REPORT                                                                Page No:    1              Exhibit 8
                                                                                                         ASSET CASES

Case No.:                    18-02414                                                                                                                       Trustee Name:                               David Leibowitz
Case Name:                   THOMAS, DYANNA JOI                                                                                                             Date Filed (f) or Converted (c):            01/29/2018 (f)
For the Period Ending:       1/12/2019                                                                                                                      §341(a) Meeting Date:                       03/02/2018
                                                                                                                                                            Claims Bar Date:                            08/24/2018

                                1                                                2                                3                                 4                        5                                         6

                         Asset Description                                    Petition/                    Estimated Net Value                   Property               Sales/Funds               Asset Fully Administered (FA)/
                          (Scheduled and                                    Unscheduled                   (Value Determined by                   Abandoned              Received by              Gross Value of Remaining Assets
                     Unscheduled (u) Property)                                 Value                             Trustee,                  OA =§ 554(a) abandon.         the Estate
                                                                                                         Less Liens, Exemptions,
                                                                                                            and Other Costs)

 Ref. #
1       2011 Can Am Spyder                                                           $2,000.00                                     $0.00                                          $0.00                                            FA
2       Furniture                                                                     $500.00                                      $0.00                                          $0.00                                            FA
3       Clothes                                                                       $100.00                                      $0.00                                          $0.00                                            FA
4       Chase Bank                                                                    $200.00                                      $0.00                                          $0.00                                            FA
5       2017 Federal Income Tax Refund                            (u)                   $0.00                               $3,041.00                                        $3,041.00                                             FA
6       300 8th St., Chicago Heights, IL 60411                    (u)           $152,000.00                                        $0.00                                          $0.00                                            FA


TOTALS (Excluding unknown value)                                                                                                                                                                      Gross Value of Remaining Assets
                                                                                 $154,800.00                                $3,041.00                                         $3,041.00                                       $0.00




     Major Activities affecting case closing:
      06/14/2018     2018 Reporting Period:
                     The Trustee intercepted the Debtor's 2017 federal income tax refund in the amount of $3,041.00.


                     The claims bar date is August 24, 2018, after which the case will be ready for TFR.


 Initial Projected Date Of Final Report (TFR):          05/18/2019                               Current Projected Date Of Final Report (TFR):                                   /s/ DAVID LEIBOWITZ
                                                                                                                                                                                 DAVID LEIBOWITZ
                                               Case 18-02414             Doc 33  Filed 03/14/19
                                                                                            FORMEntered
                                                                                                    2      03/14/19 08:18:08                        Desc MainPage No: 1                   Exhibit 9
                                                                                    Document      Page  6 of 8
                                                                             CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          18-02414                                                                                        Trustee Name:                      David Leibowitz
 Case Name:                        THOMAS, DYANNA JOI                                                                              Bank Name:                         Green Bank
Primary Taxpayer ID #:             **-***3406                                                                                      Checking Acct #:                  ******1401
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:
For Period Beginning:              1/29/2018                                                                                       Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                 1/12/2019                                                                                       Separate bond (if applicable):

       1                2                                 3                                                4                                             5                6                       7

   Transaction       Check /                           Paid to/                    Description of Transaction                       Uniform           Deposit       Disbursement               Balance
      Date            Ref. #                        Received From                                                                  Tran Code            $                $


05/23/2018            (5)      US Treasury                                  2017 Federal Income Tax Refund                          1224-000           $3,041.00                                      $3,041.00
05/31/2018                     Green Bank                                   Bank Service Fee                                        2600-000                                      $1.42               $3,039.58
06/29/2018                     Green Bank                                   Bank Service Fee                                        2600-000                                      $4.90               $3,034.68
07/31/2018                     Green Bank                                   Bank Service Fee                                        2600-000                                      $4.73               $3,029.95
10/23/2018           3001      David P. Leibowitz                           Trustee Expenses                                        2200-000                                     $22.37               $3,007.58
10/23/2018           3002      David P. Leibowitz                           Trustee Compensation                                    2100-000                                   $760.25                $2,247.33
10/23/2018           3003      Discover Bank                                Claim #: 1; Amount Claimed: $17,853.72; Distribution    7100-900                                   $585.94                $1,661.39
                                                                            Dividend: 3.28%;
10/23/2018           3004      Capital One Bank (USA), N.A.                 Claim #: 2; Amount Claimed: $2,531.95; Distribution     7100-900                                     $83.10               $1,578.29
                                                                            Dividend: 3.28%;
10/23/2018           3005      Nissan-Infinity LT                           Claim #: 3; Amount Claimed: $10,282.42; Distribution    7100-000                                   $337.46                $1,240.83
                                                                            Dividend: 3.28%;
10/23/2018           3006      Navient Solutions, LLC on behalf of          Claim #: 4; Amount Claimed: $30,643.48; Distribution    7100-000                                  $1,005.68                $235.15
                                                                            Dividend: 3.28%;
10/23/2018           3007      PYOD, LLC its successors and assigns as      Claim #: 5; Amount Claimed: $1,635.39; Distribution     7100-000                                     $53.67                $181.48
                               assignee                                     Dividend: 3.28%;
10/23/2018           3008      PYOD, LLC its successors and assigns as      Claim #: 6; Amount Claimed: $950.70; Distribution       7100-900                                     $31.20                $150.28
                               assignee                                     Dividend: 3.28%;
10/23/2018           3009      American First Finance                       Claim #: 7; Amount Claimed: $1,630.00; Distribution     7100-000                                     $53.49                 $96.79
                                                                            Dividend: 3.28%;
10/23/2018           3010      Quantum3 Group LLC as agent for              Claim #: 8; Amount Claimed: $1,505.07; Distribution     7100-900                                     $49.39                 $47.40
                                                                            Dividend: 3.28%;
10/23/2018           3011      Quantum3 Group LLC as agent for              Claim #: 9; Amount Claimed: $980.25; Distribution       7100-900                                     $32.17                 $15.23
                                                                            Dividend: 3.28%;
10/23/2018           3012      Quantum3 Group LLC as agent for              Claim #: 10; Amount Claimed: $464.08; Distribution      7100-900                                     $15.23                  $0.00
                                                                            Dividend: 3.28%;




                                                                                                                                   SUBTOTALS            $3,041.00             $3,041.00
                                              Case 18-02414       Doc 33  Filed 03/14/19
                                                                                     FORMEntered
                                                                                             2      03/14/19 08:18:08                               Desc MainPage No: 2                      Exhibit 9
                                                                             Document      Page  7 of 8
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          18-02414                                                                                         Trustee Name:                         David Leibowitz
Case Name:                        THOMAS, DYANNA JOI                                                                               Bank Name:                            Green Bank
Primary Taxpayer ID #:            **-***3406                                                                                       Checking Acct #:                      ******1401
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:
For Period Beginning:             1/29/2018                                                                                        Blanket bond (per case limit):        $5,000,000.00
For Period Ending:                1/12/2019                                                                                        Separate bond (if applicable):

      1                 2                                3                                          4                                                     5                  6                       7

  Transaction        Check /                         Paid to/               Description of Transaction                              Uniform           Deposit          Disbursement               Balance
     Date             Ref. #                      Received From                                                                    Tran Code            $                   $


                                                                                      TOTALS:                                                            $3,041.00               $3,041.00                  $0.00
                                                                                          Less: Bank transfers/CDs                                           $0.00                   $0.00
                                                                                      Subtotal                                                           $3,041.00               $3,041.00
                                                                                          Less: Payments to debtors                                          $0.00                   $0.00
                                                                                      Net                                                                $3,041.00               $3,041.00



                     For the period of 1/29/2018 to 1/12/2019                                                   For the entire history of the account between 05/23/2018 to 1/12/2019

                     Total Compensable Receipts:                       $3,041.00                                Total Compensable Receipts:                                 $3,041.00
                     Total Non-Compensable Receipts:                       $0.00                                Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                     $3,041.00                                Total Comp/Non Comp Receipts:                               $3,041.00
                     Total Internal/Transfer Receipts:                     $0.00                                Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                  $3,041.00                                Total Compensable Disbursements:                            $3,041.00
                     Total Non-Compensable Disbursements:                  $0.00                                Total Non-Compensable Disbursements:                            $0.00
                     Total Comp/Non Comp Disbursements:                $3,041.00                                Total Comp/Non Comp Disbursements:                          $3,041.00
                     Total Internal/Transfer Disbursements:                $0.00                                Total Internal/Transfer Disbursements:                          $0.00
                                             Case 18-02414        Doc 33  Filed 03/14/19
                                                                                     FORMEntered
                                                                                             2      03/14/19 08:18:08                       Desc MainPage No: 3                    Exhibit 9
                                                                             Document      Page  8 of 8
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         18-02414                                                                                  Trustee Name:                         David Leibowitz
Case Name:                       THOMAS, DYANNA JOI                                                                        Bank Name:                            Green Bank
Primary Taxpayer ID #:           **-***3406                                                                                Checking Acct #:                      ******1401
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:
For Period Beginning:            1/29/2018                                                                                 Blanket bond (per case limit):        $5,000,000.00
For Period Ending:               1/12/2019                                                                                 Separate bond (if applicable):

      1                 2                                3                                         4                                             5                   6                     7

  Transaction        Check /                         Paid to/              Description of Transaction                       Uniform           Deposit          Disbursement             Balance
     Date             Ref. #                      Received From                                                            Tran Code            $                   $




                                                                                                                                                                         NET              ACCOUNT
                                                                                     TOTAL - ALL ACCOUNTS                           NET DEPOSITS                    DISBURSE             BALANCES

                                                                                                                                               $3,041.00             $3,041.00                    $0.00




                     For the period of 1/29/2018 to 1/12/2019                                           For the entire history of the case between 01/29/2018 to 1/12/2019

                     Total Compensable Receipts:                       $3,041.00                        Total Compensable Receipts:                                 $3,041.00
                     Total Non-Compensable Receipts:                       $0.00                        Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                     $3,041.00                        Total Comp/Non Comp Receipts:                               $3,041.00
                     Total Internal/Transfer Receipts:                     $0.00                        Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                  $3,041.00                        Total Compensable Disbursements:                            $3,041.00
                     Total Non-Compensable Disbursements:                  $0.00                        Total Non-Compensable Disbursements:                            $0.00
                     Total Comp/Non Comp Disbursements:                $3,041.00                        Total Comp/Non Comp Disbursements:                          $3,041.00
                     Total Internal/Transfer Disbursements:                $0.00                        Total Internal/Transfer Disbursements:                          $0.00




                                                                                                                        /s/ DAVID LEIBOWITZ
                                                                                                                        DAVID LEIBOWITZ
